United States Court of Appeals
                                 FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                          ____________
No. 12-5147                                                     September Term, 2012
                                                                        1:12-mc-00196-RCL
                                                                        1:12-mc-00197-RCL


In re: Sealed Case,


------------------------------

Consolidated with 12-5148




UNDER SEAL OPINION NOT AVAILABLE TO
            THE PUBLIC